Title: To Thomas Jefferson from J.S. Worcester, 8 June 1826
From: Worcester, J.S.
To: Jefferson, Thomas


Sir,
Cambridge, Mass.
June 8th 1826
I take the liberty to forward to you a copy of a communication to the American Academy on the subject of Longevity &c., and shall be happy if it affords you any gratification.You will see, Sir, that it has been an object in making the communication to excite  some attention to the mode of taking the Census of the United States. Should the remarks on this subject, meet your approbation, perhaps you may be able to use your influence in favour of the design.It is a pleasant circumstance in favour of the frequency of longevity in this country, that of the six men who have been raised to the high office of President of the United States, five are still living.—That your life may be long continued, and that you may live honoured, peaceful, and happy, is the sincere wish of,Sir, your most obt. and most humble servantJ. S. Worcester.